Title: Power of attorney by James Madison and Nelly C. Willis to John H. Lee, Kentucky, 28 January 1828
From: Willis, Nelly Conway Madison,Madison, James
To: Lee, John H.


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Know all men that we James Madison and Nelly C. Willis of the county of Orange and state of Virginia do by these presents
                            constitute and appoint John H. Lee of the county of Davis and state of Kentucky our lawful attorney with full power to
                            receive and to pursue all lawful means for recovering for use the sum or sums of money, remaining due to us by virtue of a
                            covenant and agreement entered into on the tenth day of April one thousand eight hundred and eighteen by the said Madison
                            and Willis of the one part and Benjamin Bell and Wm. Tapscott both formerly of the county of Jefferson and state of
                            Virginia of the other part touching the sale to them and their heirs as tenants in common of certain lands on or near
                            Farther creek in the state of Kentucky as described in the said covenant; and we give to our said attorney full power, on
                            receiving the said money or satisfactory provision for the payment thereof in whole or in part to make such conveyances of
                            the whole or parts thereof, as he may judge necessary or proper and, in general to agree to and concur in such conditions
                            and compromises touching the final execution of the covenant in the other part as he may judge expedient, hereby ratifying
                            and confirming whatever our said attorney in pursuance of the powers here given, may do, or cause to be done in the
                            premises and we do moreover constitute and appoint the said [John]. H. Lee our lawful attorney with full power to
                            investigate and ascertain all such tracts or parcels of land within the state of Kentucky to which we or either of us may
                            be entitled in law or equity; to pursue all lawful means of receiving and obtaining possession thereof; and also to sell
                            and in due form convey the right and title of both or either of us to the whole or any part of such tracts or parcels and
                            to receive payments therefor, for our use and behoof, in such proportions as may be due to us respectively; hereby,
                            ratifying and confirming whatever may be done or caused to be done in the premises and giving thereto the same validity
                            and effect as if done by ourselves. Given under our hands and seals this 28th day of January in the year 1828.


                        
                            James Madison (seal)
                            Nelly C. Willis (seal)
                        
                        
                            Virginia to wit,
                            At a monthly court held for the county of Orange, at the courthouse, on monday the twenty eighth of
                                January, one thousand eight hundred and twenty eight. This power of attorney was acknowledged by James Madison and
                                Nelly C. Willis, parties therein, in open court, and entered to be recorded and certified to the proper courts, in the
                                state of Kentucky for record.
                            (Seal) In testimony whereof I Reynolds Chapman clerk of the county court of Orange county, have hereto put my name and
                                affixed the seal of the said court, this second day of February one thousand eight hundred and twenty eight and of the
                                commonwealth the fifty second year.
                        
                    